DISMISS; and Opinion Filed January 16, 2019.




                                            In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-18-01112-CV

        DUAL COMMERCIAL, LLC D/B/A PGI COMMERCIAL LLC, Appellant
                                  V.
                CINCINNATI CASUALTY COMPANY, Appellee

                      On Appeal from the County Court at Law No. 5
                                  Dallas County, Texas
                          Trial Court Cause No. CC-17-05795-E

                            MEMORANDUM OPINION
                         Before Justices Myers, Molberg, and Osborne
                                  Opinion by Justice Molberg
       Before the Court is the parties’ January 11, 2019 agreed motion to dismiss the appeal. The

motion states the parties have settled the lawsuit and appellant no longer wishes to pursue this

appeal. We grant the motion. See TEX. R. APP. P. 42.1(a)(1).

       We dismiss this appeal.




                                                 /Ken Molberg/
                                                 KEN MOLBERG
                                                 JUSTICE

181112F.P05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 DUAL COMMERCIAL, LLC D/B/A PGI                    On Appeal from the County Court at Law
 COMMERCIAL LLC, Appellant                         No. 5, Dallas County, Texas
                                                   Trial Court Cause No. CC-17-05795-E.
 No. 05-18-01112-CV         V.                     Opinion delivered by Justice Molberg,
                                                   Justices Myers and Osborne participating.
 CINCINNATI CASUALTY COMPANY,
 Appellee

       In accordance with this Court’s opinion of this date, we DISMISS this appeal.

       We ORDER that each party bear its own costs of this appeal.


Judgment entered this 16th day of January, 2019.




                                             –2–